J-S53027-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

MARION CROSBY,

                        Appellant                   No. 267 WDA 2014


        Appeal from the Judgment of Sentence of February 5, 2014
           In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0012478-2013

BEFORE: DONOHUE, OLSON AND PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                      FILED SEPTEMBER 08, 2014

      Appellant, Marion Crosby, appeals from the judgment of sentence

entered on February 5, 2014. We affirm.

      The trial court accurately summarized the factual background of this

case as follows:

      On July 23, 2013, Pittsburgh Housing Authority Police Officer
      Vincent Dicenzo was dispatched for a fight at 34 Prospect
      Terrace, East Pittsburgh, Allegheny County, at approximately
      5:00 [p.m]. When Officer Dicenzo arrived the fight had already
      ended, but there were still groups of persons around 34 Prospect
      Terrace and 28 Prospect Terrace. Officer Dicenzo spoke with the
      parents of the fighting juveniles, including Appellant, and warned
      them that if the children did not stop fighting the families could
      be evicted and the parents potentially charged as well.
      Appellant ordered her children back inside, and promised Officer
      Dicenzo that her children would not leave the house again that
      night. Officer Dicenzo remained on the scene until all parties
      dispersed, and resumed his patrol duties.




* Retired Senior Judge assigned to the Superior Court.
J-S53027-14

        Shortly before 9:00 [p.m.], a large group from 34 Prospect
        Terrace began taunting and disruptive behavior outside 28
        Prospect Terrace. As a result, approximately [60] children,
        teenagers, and adults gathered and were engaged in riotous and


        another girl. [D.E.] wielded a blunt object in a sock as a weapon
        while approximately [50] people gathered in riotous conduct
        around the fighting girls. Appellant walked around the perimeter
        of the fight, screaming encouragement to her daughter as she
        fought. Appellant made no attempts to stop the fight or remove
        her daughter from the situation.

        By the time police arrived the fight had broken up. Police
        treated the injured parties and started to interview witnesses on
        the scene. Appellant claimed to know nothing of the fight and
        that her children were not involved. Police later spoke with
        witnesses on the scene and viewed several videos from
        witnesses who captured the event.

Trial Court Opinion, 5/23/14, at 3-5 (internal citations omitted).

        The procedural history of this case is as follows.      Appellant was

charged via criminal complaint with endangering the welfare of a child1 and

disorderly conduct.2    A criminal information charging those same offenses

was filed on October 23, 2013. Prior to trial, the Commonwealth withdrew

the child endangerment charge and amended the disorderly conduct charge

to a summary offense from a misdemeanor offense. At the conclusion of a

bench trial on February 5, 2014, the trial court found Appellant guilty of




1
    18 Pa.C.S.A. § 4304(a)(1).
2
    18 Pa.C.S.A. § 5503(a)(1).



                                      -2-
J-S53027-14

disorderly conduct.   She was immediately sentenced to pay a fine of

$100.00. This timely appeal followed.3

     Appellant raises one issue for our consideration:

     Was Appellant's conviction of summary disorderly conduct . . .
     not supported by sufficient evidence . . .?



     Appellant contends that there was insufficient evidence to convict her



verdict is a question of law; thus, our standard of review is de novo and our

                             Commonwealth v. Patterson, 91 A.3d 55, 66

(Pa. 2014) (citation omitted).   In reviewing a sufficiency of the evidence



in the light most favorable to the [Commonwealth], there is sufficient

evidence to enable the fact-finder to find every element of the crime beyond

                       Commonwealth v. Kearney, 92 A.3d 51, 64 (Pa.


3
  On February 19, 2014, the trial court ordered Appellant to file a concise
                                                                        See
Pa.R.A.P. 1925(b).   On March 14, 2014, Appellant filed her concise
statement. On May 23, 2014, the trial court issued its Rule 1925(a) opinion.


We note, however, that the concise statement fails to comply with Rule
1925(b)(4). In particular, the concise statement is not concise. Instead,
the concise statement contains over four pages of material prior to stating
                                                         ounsel frequently
practices before this Court.       We, therefore, remind him that concise
statements should fully comply with Rule 1925(b)(4). Despite this technical
violation, we decline to find waiver.



                                    -3-
J-S53027-14




preclude every possibility of innocence. . . . [T]he fact-finder is free to

                                             Commonwealth v. Trinidad,

90 A.3d 721, 728 (Pa. Super. 2014) (citation omitted).

     As we have explained:

                                                               on is
     guilty of disorderly conduct if, with intent to cause public
     inconvenience, annoyance or alarm, or recklessly creating a risk
     thereof, [s]he: (1) engages in fighting or threatening, or in
                                                                   in
     Section 5503 or elsewhere in the Crimes Code. Commonly,



     Collegiate Dicti


                 Id. at 1271 [12]72.

Commonwealth v. Love, 896 A.2d 1276, 1285 (Pa. Super. 2006), appeal

denied, 940 A.2d 363 (Pa. 2007) (footnote omitted).




encouragement to her

5/23/14, at 4. We conclude that there is sufficient evidence to support the



conduct.   Viewed in the light most favorable to the Commonwealth, the

evidence produced at trial included a video which showed Appellant walking

around the perimeter of the fight for approximately 30 seconds.         N.T.,



                                   -4-
J-S53027-14

2/5/14, at 20-21. On the video, Appellant can be heard shouting something

to her daughter. Id. at 9, 20-21. Officer Dicenzo testified that the shouting

                                    Id. at 10.   The trial court watched the

whole video during trial and then had the video replayed in smaller

segments. It determined that the individual on the video was Appellant and

that the shouting from Appellant was encouragement towards her daughter.

      This inference is supported by other evidence presented at trial.



follow [Ap                                Id. at 18. A reasonable inference



her, is that Appellant was shouting encouragement to her daughter during

the fight.

                                 she was attempting to break up the fight

involving her daughter, not encourage her daughter, is without merit. On a

sufficiency of the evidence claim, we must view the evidence in the light

most favorable to the Commonwealth.       Viewed in this light, Appellant was

not attempting to break up the fight, but rather was encouraging her



supported by the record.

      Having determined that Appellant encouraged her daughter in the

fight, we turn to whether such encouragement is disorderly conduct. As the

trial court noted in its Rule 1925(a) opinion, this case is very similar to



                                    -5-
J-S53027-14

Commonwealth v. Fedorek, 946 A.2d 93 (Pa. 2008).             In Fedorek, the

                                                        defendant urged her

                                              Id. at 95. Our Supreme Court

concluded that this was sufficient to convict the defendant under section

5503(a)(1). Id. at 99. Our Supreme Court then went on to hold that not

only did the d

rose to the level of misdemeanor disorderly conduct. Id. at 102. Appellant

does not attempt to distinguish Fedorek in her brief before this Court, nor

could she. In this case, as in Fedorek, Appellant encouraged an individual

to engage in a violent fight. In Fedorek, our Supreme Court concluded that

such conduct supported a conviction under section 5503(a)(1). We do so as

                                                                     vidence

to support her conviction for disorderly conduct is without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/8/2014




                                     -6-